SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH July, 2012 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. CNPJ/MF n. 01.832.635/0001-18 NIRE n.35.300.150.007 Public Company of Authorized Capital – CVM n. 016390 Av. Jurandir, n. 856, Lote 4, 1º Andar, Jardim Ceci, São Paulo/SP, CEP 04072-000 MANUAL FOR PARTICIPATION IN THE EXTRAORDINARY GENERAL MEETING OF JULY 12, 2012, 10:00 A.M. ADMINISTRAÇÃO OE 2010 MANUAL DA ADMINIS 1 TRAÇÃOAGOE 2010 Dear Gentlemen, TAM S.A. (“Company”) aims to instruct the matter to be deliberated on the Extraordinary General Meeting (“Meeting”), to take place on July 12th, 2012, at 10:00 a.m., at their headquarters, in the city of São Paulo, São Paulo State, at Av.
